          Case 1:20-cv-05441-KPF Document 25 Filed 07/26/20 Page 1 of 4

                                                                   DLA Piper LLP (US)
                                                                   1251 Avenue of the Americas
                                                                   27th Floor
                                                                   New York, New York 10020-1104
                                                                   www.dlapiper.com

                                                                   Anthony Paul Coles
                                                                   T (212) 335-4844
                                                                   E anthony.coles@us.dlapiper.com

July 26, 2020

Hon. Katherine Polk Failla
United States District Court
   for the Southern District of New York
40 Foley Square
New York, NY 10007

Re:    Uniformed Fire Officers Association, et al. v. Bill de Blasio, et al.
       No. 20-cv-05441 (KPF) (RWL)

Dear Judge Failla:

       We submit this Reply Letter in response to Defendants’ Letter of July 25 concerning
discovery. (ECF No. 24.)
         We also request a conference to determine what efforts the City has made to respond to
the Court’s inquiry made at the July 22 Hearing to identify all FOIL requests for Disciplinary
Records that the City has answered in addition to the NYCLU request. (July 22, 2020 Hearing
Transcript (“Tr.”) at 11, 16.) Prior to the Hearing, Defendants circulated a proposed discovery
request demanding that the City identify all FOIL requests it has answered since June 12, 2020.
As the Court knows, the City said it would not respond until “early next week.” (ECF No. 21,
Ex. 3.) The reason for the City’s delay now seems clear. Yesterday, the City buried a reference
in its letter to the Court on the NYCLU issue stating that it had responded to one FOIL request
from ProPublica, a media organization, on June 30. (ECF No. 23 at 2 & n.2.) Today, ProPublica
announced that it had already uploaded allegations relating to 4000 officers to the internet. The
vast majority of the allegations are admittedly unsubstantiated, and none of them have been
finally adjudicated by the NYPD. It is simply outrageous that this information has not been
provided to Plaintiffs but is now surfacing on internet databases.
Defendants’ Request No. 1
        Request No. 1 seeks immediate identification and disclosure of all CCRB disclosures of
Disciplinary Records over the past six weeks. Defendants still have not identified or provided
Plaintiffs, or this Court, complete information as to what Disciplinary Records the City itself has
produced in response to FOIL requests. Plaintiffs request that the Court order the City to
identify and provide the demanded documents in response to Request 1 by 12:00 p.m. on
Monday, July 27.
        Plaintiffs also ask the Court to order the City to produce all communications, including
phone records, that directly or indirectly concern ProPublica’s FOIL request, or ProPublica’s
release of documents over this weekend, by 6:00 p.m. on Monday, July 27. Yesterday’s belated
disclosure by Defendants appears deeply suspicious in light of Defendants’ failure to identify the
ProPublica FOIL response to the Court at the July 22 Hearing. Plaintiffs are entitled to conduct
          Case 1:20-cv-05441-KPF Document 25 Filed 07/26/20 Page 2 of 4




Hon. Katherine Polk Failla
July 26, 2020
Page 2

an expedited inquiry into the circumstances in view of the TRO against Defendants (and those
acting in concert with them) that is in effect, as well as appropriate remedies to prevent
irreparable harm to Plaintiffs and preserve the status quo. (ECF No. 23 at 2 & n.2.)
Defendants’ Requests Nos. 2-3
       These two Requests concern the CCRB’s release of Disciplinary Records and were
authorized by the Court. (Tr. at 83-84.) But the Defendants commit to producing only “relevant,
responsive, non-privileged” documents—whatever that means. (ECF No. 24.) We request that
the Defendants be directed to produce the demanded documents without amorphous conditions.
To the extent a privilege exists, a contemporaneous privilege log should be produced. A
“hedged” response to these requests is not appropriate.
Defendants’ Request No. 4
        This Request demands documents relating to Defendants’ identification of which
Disciplinary Records they plan to release after the repeal of § 50-a. The request is limited to the
period June 12 to the present. Defendants propose to release only documents reflecting the
Disciplinary Records to be released “as of July 15.” But Defendants show no justification for
denying discovery of documents concerning options or decisions made prior to or post-July 15.
        At the July 22 Hearing, Defendants admitted that “[t]here is still some discussion that is
being—there’s still some discussion about it, as to how specifically—or, excuse me, what
specifically will be disclosed.” (Tr. at 16-17.) Defendants are entitled to explore the reasons
why the City is choosing to release certain categories of documents, and not others, and why the
City apparently is reversing a longstanding practice of making individualized and particularized
determinations before producing any personnel records, and instead engaging in a massive data
release with no individualized or particularized review. (See Tr. at 12-15.)
        Defendants’ primary objection is that the request is not “proportional to the needs of the
case.” That argument fails because the Request seeks only information from June 12, 2020 to
the present, and, as described, bears directly on Plaintiffs’ claims, and is consistent with the
already approved scope of discovery identified at the Hearing.
Defendants’ Requests Nos. 5-7
        These requests are relevant to show that the City has a longstanding practice of
maintaining the privacy of Unsubstantiated and Non-Final Allegations separate and apart from §
50-a, as well as of maintaining the privacy of such records for other employees who were not
covered by § 50-a. At least two court opinions explicitly reference the existence of that policy as
to police records. See Hughes Hubbard & Reed LLP v. Civilian Complaint Review Board, 53
Misc. 3d 947, 950 (Sup. Ct., Kings Cnty. 2016); Luongo v. Records Access Officer, 150 A.D.3d
13, 16 (1st Dep’t 2017). The requested documents are direct evidence of this policy, and the
reasons for it, and for any recent arbitrary reversal of that policy.



                                                 2
          Case 1:20-cv-05441-KPF Document 25 Filed 07/26/20 Page 3 of 4




Hon. Katherine Polk Failla
July 26, 2020
Page 3

        The time frame was reasonably based on the date of the two cited opinions, and the
information is plainly material to Plaintiffs’ claims. Nor has the City offered to stipulate as to
the existence of the policy—a possible alternative to explore—it simply seeks to deny us relevant
evidence.
Defendants’ Request No. 8
        This request seeks Defendants’ definitions of the terminology it uses for characterizing
Disciplinary Records and is directed in part to the terminology used by Defendants in their July
17 letter to the Court. (ECF No. 7 at 3.) For instance, that letter states that certain non-final
determinations are in fact “substantiated,” even if they are subsequently proven to be untrue—
Plaintiffs must be able to analyze that tautology. Defendant’s letter also states that the CCRB
intends to release “ultimately unfounded, unsubstantiated or exonerated” Disciplinary Records.
Plaintiffs are entitled to understand how the City is using these terms, and if they are using them
consistently. Defendant’s primary objection is that the request is “vague and ambiguous.” It is
not; what is vague and ambiguous is Defendants’ definition and usage of these terms, and
discovery of that is proper.
Defendants’ Requests Nos. 9-10
        These requests seek the Disciplinary Records, including pre-June 12 settlements, that the
Defendants plan to release to the public. But the Defendants want to conceal these very
documents from Plaintiffs, even though they have had no difficulty promptly and voluntarily
providing similar information to NYCLU, ProPublica, and potentially others. Understanding and
reviewing the documents to be produced is at the core of each of Plaintiffs’ claims and will
directly inform the proof of each cause of action. Concealing these documents would impair
Defendants’ ability to show harm flowing from their planned indiscriminate release. Defendants
argue that the documents are “not relevant,” an objection that should not withstand any serious
scrutiny, particularly in light of the disclosures already made by the City.
Defendants’ Rule 30(b)(6) Deposition
        Plaintiffs have identified the specific deposition topics to be covered, which are all within
the scope of matters raised at the Hearing. Plaintiffs are entitled to sworn, final answers as to the
Defendants’ contemplated release of data, as well as matters relating to the CCRB, to which we
now add ProPublica. The deposition is necessary for sharpening the issues for trial, especially in
light of the conflicting and evolving answers provided to date by Defendants. See Reilly v.
Natwest Markets Grp. Inc., 181 F.3d 253, 268 (2d Cir. 1999) (“Under Rule 30(b)(6), when a
party seeking to depose a corporation announces the subject matter of the proposed deposition,
the corporation must produce someone familiar with that subject.” (emphasis added)).
        We appreciate the Court’s attention to the evolving circumstances over the weekend and
its time.



                                                 3
         Case 1:20-cv-05441-KPF Document 25 Filed 07/26/20 Page 4 of 4




Hon. Katherine Polk Failla
July 26, 2020
Page 4

                                      Respectfully submitted,


                                      Anthony P. Coles


cc:    All counsel of record (via ECF)
       failla_NYSDChambers@nysd.uscourts.gov




                                         4
